 

 

AMENDMENT NUMBER ONE

TO THE

1993 LONG-TERM INCENTIVE PLAN

OF

FOSSIL, INC.

 

The following Amendment to the 1993 Long-Term Incentive Plan of Fossil, Inc.
(The “Incentive Plan”), as authorized by the Board of Directors of Fossil, Inc.
(the “Company”), is adopted as of the effective date specified herein:

 

The first sentence of paragraph 4 of the Incentive Plan is amended to read as
follows:

 

“Common Stock Available for Award.  There shall be available for Awards granted
wholly or partly in Common Stock  (including rights or options which may be
exercised for or settled in Common Stock) during the term of this Plan an
aggregate of 1,750,000 shares of Common Stock.”

 

This amendment shall become effective immediately upon the approval of the
Amendment by the Stockholders of the Company at the 1995 Annual Meeting of
Stockholders.

 

 

Adopted this 30th day of March 1995.

 

 

 

 

 

Fossil, Inc.

 

 

 

 

 

By:

               /s/ Tom Kartsotis

 

 

 

               Tom Kartsotis

 

 

        Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------